Citation Nr: 0603913	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for gynecomastia of the 
left breast.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for tinnitus 
and gynecomastia of the left breast.  

Subsequently, the RO in a July 2003 rating decision granted 
service connection for tinnitus.  That has resulted in there 
being no case or controversy as to that issue.  Therefore, it 
is moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

In November 2004, the Board of Veterans' Appeals (Board) 
remanded the claim for service connection for gynecomastia of 
the left breast.  A medical opinion has been obtained and the 
development ordered completed.  Stegall v. West, 11  Vet. 
App. 268 (1998).  


FINDING OF FACT

The veteran's currently diagnosed postoperative residuals of 
pseudogynecomastia of the left breast was first manifested in 
service.  


CONCLUSION OF LAW

Gynecomastia of the left breast was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  As the decision 
below grants service connection for gynecomastia of the 
left breast, no further assistance to the veteran is 
required.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Factual Background and Analysis.  At service entrance 
examination in October 1966 it was noted that the veteran had 
atrophy of the left testicle and the right testicle was 
underdeveloped.  No abnormality of the lungs or chest was 
noted.  On the reverse of the examination report, was written 
"atrophy of left testicle and underdeveloped (in scrota) 
testicle, right asymptomatic."  On his Report of Medical 
History dated in October 1966 was written "undescended 
testicle 1965 Dr. Reedom Charity Hospital New Orleans, La."  
A notation at the bottom of the page explained the veteran 
had an operation to correct undescended testicles in 1965.  

Service separation examination in October 1968 noted a mass 
in the left breast and again noted the undescended left 
testicle.  The veteran was referred for a surgical consult.  
A history of surgery for cryptorchidism at age 19 was noted.  
The conclusion noted was that the mass in the left breast 
appeared to be gynecomastia.  

Based on the evidence of gynecomastia found at service 
separation and the veteran's testimony at a videoconference 
hearing in May 2004 that he was currently being treated by VA 
for gynecomastia, the Board ordered that the veteran be 
examined by VA to determine if the currently diagnosed 
disorder was related to service.  VA was also ordered to 
obtain the veteran's VA treatment records.  

The May 2005 VA examination report clearly indicates the 
veteran's gynecomastia is unrelated to any administration of 
penicillin in service.  The VA physician explained the 
pertinent medical history.  The veteran had a history of 
undescended testes.  Surgery had been performed, but the 
veteran still had significant testicular abnormalities on 
physical examination.  The VA physician stated that men who 
have a physical examination like the veteran usually have 
hypogonadism.  The veteran had a history of hypogonadism and 
treatment with testosterone replacement.  Hypogonadism was 
associated with gynecomastia.  In addition, laboratory tests 
had revealed the veteran had elevated Estradiol.  Elevated 
estradiol was seen in men who were obese due to increased 
conversion of testosterone into estradiol by the enzyme 
aromatose.  Elevated estradiol might also be an additional 
cause of the development of gynecomastia by the veteran.  

In addition to the VA examination report, November 2003 VA 
records from the endocrinology clinic stated that laboratory 
tests had confirmed the veteran had primary hypogonadism, 
secondary to bilateral cryptorchidism, and that gynecomastia 
was secondary to the hypogonadism.  A VA Mammogram in January 
2004 included a diagnostic impression of bilateral 
pseudogynecomastia.  September 2005 VA records noted the 
veteran had a surgical reduction in 2004.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  The pertinent 
facts are that gynecomastia of the left breast was first 
manifested in service in October 1968, and that there is a 
current diagnosis of the same disorder of the left breast.  
And that there is a medical nexus between the mass of the 
left breast found in service and the current diagnosis of 
postoperative residuals of pseudogynecomastia of the left 
breast.   

The Board is aware that the etiology of the gynecomastia of 
the left breast is a congenital or developmental defect.  
While the regulations prohibit granting service connection 
for developmental disorders [(See 38 C.F.R. 
§ 3.303(c)(2005)], VA General Counsel noted the distinction 
between diseases and defects.  They concluded that diseases, 
as distinct from defects which were structural and inherent 
abnormalities which were more or less stationary, were 
capable of improving or deteriorating.  VAOPGPREC 82-90.  
Therefore, service connection could be granted for diseases 
of congenital or development origin.  

The veteran has limited his claim to service connection for 
gynecomastia of the left breast.  For that reason it is 
unnecessary to address whether the veteran's hypogonadism was 
first manifested in service or increased in severity in 
service.  

Service connection for gynecomastia of the left breast is 
supported by the evidence.  


ORDER

Service connection for gynecomastia of the left breast is 
granted.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


